UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-134568 PEGASI ENERGY RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 20-4711443 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 218 N. Broadway, Suite 204 Tyler, Texas 75702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 903- 595-4139 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Act. Yes ¨ No x . There were 44,438,601 shares of the registrant's common stock outstanding as of August 18, 2011. 1 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JUNE 30, 2011 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. (Removed and Reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, trade Accounts receivable, related parties Joint-interest billings receivable, related parties, net Joint-interest billings receivable, net Assets held for sale Other current assets Total current assets Property and equipment: Equipment Pipelines Leasehold improvements Vehicles Office furniture Website Total property and equipment Less accumulated depreciation ) ) Property and equipment, net Oil and gas properties: Oil and gas properties, proved Oil and gas properties, unproved Capitalized asset retirement obligations Total oil and gas properties Less accumulated depletion ) ) Oil and gas properties, net Other assets: Restricted cash – leasing program Restricted cash – drilling program Deferred financing costs - Certificates of deposit Total other assets Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS (CONTINUED) June 30, December 31, (Unaudited) Liabilities and Stockholders’ Equity Current liabilities: Cash overdraft $ $ Accounts payable Accounts payable, related parties Revenues payable Interest payable, related party Liquidated damages payable Other payables Current portion of notes payable Current portion of notes payable, related party - Total current liabilities Lease program deposits Drilling prepayments Notes payable Notes payable, related party - Asset retirement obligations Derivative warrant liability Total liabilities Commitments and contingencies (Note 10) Stockholders' equity: Preferred stock: $0.001 par value; 5,000,000 shares authorized; None issued and outstanding - - Common stock; $0.001 par value; 125,000,000 shares Authorized; 33,660,801 shares issued and outstanding at June 30, 2011 and 33,610,801 shares at December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Revenues: Oil and gas $ Condensate and skim oil Transportation and gathering Totalrevenues Operating expenses: Lease operating expenses Pipeline operating expenses Cost of gas purchased for resale - Depletion and depreciation General and administrative Total operating expenses Loss from operations ) Other income (expenses): Interest income 79 Interest expense ) Liquidated damages ) Changes in fair value of warrant derivative liability - - Other income (expense) - - ) Total other income (expenses) ) ) Income (loss) from continuing operations before income tax expense ) ) Income tax benefit - - Income (loss) from continuing operations ) ) Income (loss) from discontinued operations (net of tax expenses of $11,092, $-0-, $21,051 and $-0-, respectively) ) ) Net income (loss) $ $ ) $ $ ) Basic and diluted income (loss) per share: Income (loss) from continuing operations ) ) Income (loss) from discontinued operations ) ) Net income (loss) $ $ ) $ $ ) Weighted average shares outstanding-basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 5 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Operating Activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depletion and depreciation Accretion of discount on asset retirement obligations Stock issued for consulting services - Loss on abandonment of equipment - Gain on sale of equipment ) - Changes in fair value of warrant derivative liability ) - Changes in operating assets and liabilities: Accounts receivable, trade ) ) Accounts receivable, related parties - Joint-interest billings receivable, net ) - Joint-interest billings receivable, related parties, net Other current assets ) Accounts payable Accounts payable, related parties Revenues payable ) Interest payable, related party Liquidated damages payable Drilling prepayments - Other payables ) Net cash provided by (used in) operating activities ) Investing Activities Additions to certificate of deposit ) ) Proceeds from sale of working interest - Purchases of property and equipment - ) Purchases of oil and gas properties ) ) Proceeds from sale of property and equipment - Net cash provided by (used in) investing activities ) Financing Activities Payments on notes payable ) ) Cash overdraft - Proceeds from borrowing on notes payable, related party - Payments for stock issuance costs ) - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information Cash paid during the period for interest $ $ Non-cash disclosure – stock issued for consulting services $ $
